 Case 6:18-cv-01268-GLS-TWD Document 79 Filed 10/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JASON CARPENTER,
                                                      6:18-cv-1268
                           Plaintiff,                 (GLS/TWD)

                    v.

MOHAWK VALLEY COMMUNITY
COLLEGE et al.,

                   Defendants.
________________________________

                                SUMMARY ORDER

      Plaintiff Jason Carpenter commenced this action against defendants

Mohawk Valley Community College (MVCC), Kimberly Evans-Dame,

Oneida County, and Gary Broadhurst, alleging sixteen claims pursuant to

the Fair Labor Standards Act 1 (FLSA), 42 U.S.C. § 1983, the Drivers’

Privacy Protection Act2 (DPPA), and New York State law. (See generally

Am. Compl., Dkt. No. 31.) In a Memorandum-Decision and Order dated

April 20, 2020, (Dkt. No. 60), the court granted in part and denied in part

defendants’ motions to dismiss and/or for partial summary judgment, (Dkt.

Nos. 39, 49, 50).


      1
          See 29 U.S.C. §§ 201-19.
      2
          See 18 U.S.C. §§ 2721-25.
 Case 6:18-cv-01268-GLS-TWD Document 79 Filed 10/23/20 Page 2 of 6




      The court dismissed various claims against defendants, leaving the

following claims remaining: (1) a claim pursuant to the FLSA against all

defendants; (2) a claim pursuant to the New York Labor Law against

MVCC, Dame, and Broadhurst; (3) a claim pursuant to the New York

Human Rights Law3 against MVCC, Dame, and Oneida County; (4) a

defamation claim pursuant to New York state law against MVCC, Dame,

and Oneida County; (5) a claim pursuant to the DPPA against MVCC,

Dame, and Oneida County; (6) a Fourteenth Amendment procedural due

process claim pursuant to 42 U.S.C. § 1983 against Dame and Broadhurst;

and (7) a Fourteenth Amendment equal protection claim pursuant to 42

U.S.C. § 1983 against Dame. (Dkt. No. 60 at 49-50.)

      Now pending is defendants’ timely motion for reconsideration. 4 (Dkt.

No. 61.) A court may reconsider a previous ruling if (1) there is an

intervening change in the controlling law, (2) new evidence comes to light

that was previously unavailable, or (3) it is necessary to remedy a clear


       3
           See N.Y. Exec. Law §§ 290-301.
       4
          Motions for reconsideration are governed by Local Rule 7.1(g), which provides, in
pertinent part, “a party may file and serve a motion for reconsideration or reargument no later
than fourteen days after the entry of the challenged judgment, order, or decree.” N.D.N.Y.
L.R. 7.1(g) (emphasis omitted). Defendants filed their motion two days after the court issued
the Memorandum-Decision and Order to which they object, (Dkt. Nos. 60, 61), making their
motion timely.

                                               2
 Case 6:18-cv-01268-GLS-TWD Document 79 Filed 10/23/20 Page 3 of 6




error of law or prevent manifest injustice. See Doe v. United States, 815 F.

App’x 592, 596 (2d Cir. 2020); Doe v. N.Y.C. Dep’t of Soc. Servs., 709 F.2d

782, 789 (2d Cir. 1983). The standard is strict, and “reconsideration will

generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked . . . that might reasonably be

expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citations omitted).

      First, defendants argue that reconsideration is necessary to remedy a

clear error of law with respect to the court’s statements regarding the salary

threshold for the FLSA’s professional and administrative exemptions. (Dkt.

No. 61, Attach. 1 at 1-4.) Specifically, they contend that “to qualify for the

professional or administrative exemption to the overtime requirements of

the [FLSA], the individual must have been paid a salary equal to at least

$455 per week. The [c]ourt stated the salary threshold was $684 per

week.” (Id. at 1.)

      Although the current salary threshold for the exemptions is $684 per

week, the threshold at the relevant time—Carpenter’s period of




                                       3
 Case 6:18-cv-01268-GLS-TWD Document 79 Filed 10/23/20 Page 4 of 6




employment5—was $455 per week. See 29 C.F.R. § 541.300(a)(1); U.S.

Dep’t of Labor, Wage & Hour Div., Final Rule: Overtime Update,

https://www.dol.gov/agencies/whd/overtime/2019/index (noting that,

effective January 1, 2020, the salary threshold was increased from $455

per week to $684 per week); see also Panora v. Deenora Corp., No. 19-cv-

7267, 2020 WL 3165183, at *2 n.3 (E.D.N.Y. June 15, 2020) (“The current

threshold is $684 per week, but . . . during the period of . . . Plaintiffs

employment, the [FLSA] salary threshold for the executive exemption was

$455.00.”). Accordingly, the salary threshold for the FLSA’s professional

and administrative exemptions is satisfied as to both of Carpenter’s

positions at MVCC, and defendants’ motion for reconsideration on this

basis is granted.6

      Next, defendants seek “clarification” with respect to the court’s

“finding” regarding Carpenter’s defamation claim. (Dkt. No. 61, Attach. 1

at 1, 4-5.) Specifically, defendants contend that the court did not explicitly

state it was accepting Carpenter’s allegations as true in finding that he


       5
         According to Carpenter’s amended complaint, (Dkt. No. 31, Am. Compl.), his period
of employment with MVCC was from 2009 until February 2018, (id. ¶¶ 36, 66).
       6
          Notably, as conceded by defendants, (Dkt. No. 61, Attach. 1 at 3), this does not alter
the court’s decision to deny defendants’ motions for partial summary judgment as to
Carpenter’s FLSA claim.

                                               4
 Case 6:18-cv-01268-GLS-TWD Document 79 Filed 10/23/20 Page 5 of 6




sufficiently alleged a defamation claim against Dame. (Id. at 4-5.)

Defendants’ request is denied. The court made clear in the beginning of its

Memorandum-Decision and Order that the facts were presented in the light

most favorable to Carpenter. (Dkt. No. 60 at 2 n.3.) Further, the

Rule 12 standard, pursuant to which courts “must accept the facts alleged

in the complaint as true and construe all reasonable inferences in [the

plaintiff’s] favor,” Oteze Fowlkes v. Adamec, 432 F.3d 90, 95 (2d Cir. 2005)

(citation omitted), is well-settled, and the court need not preface every

statement in its decisions with that qualifier.

      Accordingly, because this ground for reconsideration does not

involve an intervening change in the controlling law or new evidence, and it

is not necessary to remedy a clear error of law or prevent manifest

injustice, it is denied. See Doe, 815 F. App’x at 596. However, the court

will reiterate here that it did not find that Dame committed slander per se in

its Memorandum-Decision and Order; rather, it merely found that,

accepting the allegations as true, Carpenter’s amended complaint

sufficiently alleges a defamation claim.

      Accordingly, it is hereby

      ORDERED that defendants’ motion for reconsideration (Dkt. No. 61)

                                        5
 Case 6:18-cv-01268-GLS-TWD Document 79 Filed 10/23/20 Page 6 of 6




is GRANTED IN PART and DENIED IN PART as follows:

               GRANTED to the extent defendants’ seek reconsideration as to

               the court’s error regarding the FLSA’s salary threshold, which

               was $455 per week during the relevant period; and

               DENIED in all other respects; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

October 23, 2020
Albany, New York




                                         6
